 214DECISIONSOF NATIONALLABOR RELATIONS BOARDJohn A. Thomas Crane and Trucking Company, IncandGeneralTruckDrivers,Chauffeurs&HelpersLocal 692,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,International Union of Operating Engineers, LocalUnion No. 12, AFL-CIO. Case 21-RC-14137May 28, 1976DECISION AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERPursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel has considered the HearingOfficer's report recommending disposition of the det-erminative challenges in an election held on July 18,1975 1 The Board has reviewed the record in light ofthe exceptions 2 and briefs 3 We hereby adopt theHearing Officer's recommendation with the excep-tion of the recommendation pertaining to the chal-lenged ballot of EK LeMeur Pertinent portions ofthe Hearing Officer's Report and Recommendationsare attached heretoThe Hearing Officer recommended that the chal-lenge to LeMeur's ballot be sustained on the groundthat, although LeMeur may have been in doubt as tohis status, there was no doubt on the part of the Em-ployer that LeMeur had quit hisjob prior to the elec-tionWe do not agree 4It is undisputed that on July 12 LeMeur declaredto Foreman Van Pelt that he was quitting because ofa misunderstanding between the two However, VanPelt then asked LeMeur to calm down and think overhis decision LeMeur agreed to do this, stating thatiThe election was conducted pursuant to a Stipulation for CertificationUpon Consent Election The tally was II for, 14 against, the Joint Peti-tionersand 13 challenged ballots No objections to the conduct of theelection or to conduct affecting the results of the election were filed byeither party The Regional Director conducted an investigation and recom-mended that the challenges to six of the voters be sustained and that thefactual issues raised with respect to the remaining seven ballots could bestbe resolved in a hearing No exceptions were taken to the RegionalDirector s recommendation2The Employer exceptsinter alia,to the findings of the Hearing Officeron the ground that she erred in crediting certain testimony It is the estab-lished policy of the Board not to overrule a Hearing Officers credibilityresolutions unless they are clearly in errorThe Coca-Cola Bottling Companyof Memphis132 NLRB 481 483 (1961)Stretch Tex Co118 NLRB 13591361 (1957)We find insufficient basis for disturbing the credibility resolu-tions in this case3The Employer s request for oral argumert is hereby denied, as the rec-ord and the brief adequately present the issues and positions of the parties° The only definitive statement from anyone about LeMeur's status camefrom Foremen Van Pelt on July 21 when LeMeur reported for work andasked for his keys At that point, Van Pelt said that he thought that LeMeurhad quit However, this statement came 3 days after LeMeur had voted inthe electionhe would let the Employer know on the followingMonday his decision about quitting Employer'spresident, Thomas, also asked LeMeur to reconsiderhis decision, and LeMeur again said that he wasthinking over his decision to quit By the followingMonday, LeMeur was ill and did not give the Em-ployer his final decision about quitting Instead, Le-Meur's wife went to the shop and reported his illnessto Van Pelt who told her to have LeMeur call whenhe was better After Mrs LeMeur's visit to the Em-ployer, Thomas again urged LeMeur to get togetherwith Van Pelt to work out their differencesMrs LeMeur's visit to the Employer and LeMeur'stwo conversations with Thomas indicated that therewas not a clear opinion in anyone's mind that Le-Meur had definitely quit Rather, these incidents es-tablish that, on the date of the election, no final deci-sion to quit had, in fact, been reached by LeMeurand that, in fact, the Employer on that date did notthink that he had done so As there is no dispute thatLeMeur was an employee on the payroll eligibilitydate, and as we have found him to be an employeeon the date of the election, we find that he is eligibleto vote in the election and hereby overrule the chal-lenge to his ballot 5Accordingly, we shall direct the Regional Directorto open and count LeMeur's ballotDIRECTIONIt is hereby directed that the Regional Director forRegion 21 shall, pursuant to the Board's Rules andRegulations, within 10 days from the date of this di-rection, open and count the ballots cast by E KLeMeur, Charles Escriba, Kevin McGuire, WalterBaker, Verlyn Mettler, and Jeff Pasquariello, andthereafter cause to be served on the parties a revisedtallyof ballots including therein the count of theabove-mentioned ballotsThereafter, the RegionalDirector shall issue the appropriate certification inaccordance with the Board's Rules and Regulations5An employee is eligible to vote in an election ifbe isworking on thepayroll eligibility date and on the date of the electionGulf States AsphaltCompany106 NLRB 1212 (1953)APPENDIXFINDINGS OF FACT AND CONCLUSIONSBackgroundThe Employer is engaged in the business of pro-viding crane and truck services and labor for variouscustomersMost of the Employer's jobs are dis-patched to the customers before 6 a in The Employ-224 NLRB No 24 JOHN A THOMAS CRANE & TRUCKING COer maintains a board at its facility, on which are list-ed the jobs to be done the following day and theemployees assigned to them An employee can checkthe board the afternoon before the next day's sched-ule workto see ifhe has been assigned a job If hehas, it is then unnecessary for him to be dispatchedthe followingmorning, he may report to theEmployer's facility and leave for the scheduled jobwith the specified equipment If an employee has notbeen so scheduled, he may nonetheless report to theEmployer's facility at 6 a m and receive a dispatchto a job If no job is available, employees generallywait at the facility for 2 to 3 hours and then depart,leaving a number where they can be reached Shouldjobs arise during the day which require immediateattention, an attempt is made to contact departedemployees if none are present at the facilityOn or about March 10, Joint Petitioners initiatedan economic strike against the Employer On orabout May 5, Joint Petitioners, by telegram to theEmployer, unconditionally terminated the strike,stating that all the striking employees were willing toreturn to work Upon receipt of the telegram, theEmployer's president, John Thomas, herein calledThomas, instructed his foreman, Max Van Pelt, here-in called Van Pelt, to put the strikers back to workbefore hiring anyone new Credited testimony of VanPelt revealed that, presumably because of the strike,work was slow during the period from May 5 to thedate of the election 4 No new employees were hiredduring that time, and not enough work existed tokeep the scheduled employees regularly busy Duringthis time, the Employer assigned more employeesthan usual to certain jobs in order to spread theworkE K LeMeurThomas was on vacation from June 18 throughJuly 22, leaving Van Pelt in charge On July 12, aftera dispute with Van Pelt, E K LeMeur, herein calledLeMeur, told Van Pelt, "I quit," and turned in hiskeys Van Pelt asked LeMeur to think about it and tochange his mind LeMeur told Van Pelt that hewould let the Employer know Monday morning ofhis decision about quittingOn July 13, Van Pelt had a telephoneconversationwith Thomas and told Thomas about the incidentwith LeMeur Thomas telephoned LeMeur who toldhim that he had quit his employment but was think-ing it over Thomas also requested LeMeur to recon-sider his decision4Van Pelt s obvious sincerity and honest manner impressed me as to hiscredibility215On July 14, LeMeur's wife went to the Employerand notified Van Pelt that LeMeur was ill LeMeurhimself did not contact the Employer Later that day,Van Pelt gave LeMeur's keys to Lorraine Beckman,the Employer's administrative assistant, herein calledBeckman, tellingher that LeMeur had quitOn July 18, LeMeur went to the Employer andvoted in the union election, but had no conversationwith anyone in company management The followingMonday, July 21, LeMeur appeared at the companyoffice about 7 a in and spoke to Van Pelt LeMeurasked for his keys, and Van Pelt told him, "I under-stood you quit " Van Pelt instructed LeMeur to con-tact Thomas because Van Pelt assumed that LeMeurhad quit since LeMeur had not informed him other-wiseLeMeur then spoke to Thomas and was toldthat LeMeur would have to talk to Van Pelt aboutanything and that Van Pelt and LeMeur should gettogether and thrash the thing out LeMeur did notcontact Van Pelt but left the Employer's premisesand did not returnThe Board has consistently held that, when an em-ployee quits his employment and stops working at adate prior to election day, he is not eligible to voteRoy Lotspeich Publishing Co,204 NLRB 517, 518(1973)While the Employer contends that both Le-Meur and Van Pelt were of one mind had not quit, itisclear that, as of July 14, Van Pelt had acceptedLeMeur's resignation and no longer considered himto be employed Although LeMeur may have been indoubt as to his status, the absence of any doubt onthe part of the Employer is confirmed by Van Pelt'sstatements to LeMeur on July 22, tacitly affirmed byThomas, that LeMeur was presumed to have quitwhen he failed to notify the Employer otherwise Ifind the Employer's assumption on July 14 that Le-Meur had quit and LeMeur's failure to work thereaf-ter, to control his employment status as of July 18and, therefore, conclude that LeMeur's employmenthad terminated prior to the election date 5 Accord-ingly, I shall recommend to the Board that the chal-lenge to his ballot be sustainedCharles Escriba, Kevin McGuire, Walter Baker,Verlyn Mettler, and Jeff PasquarielloCharles Escriba, herein called Escriba, partici-pated in the strike, and his name was among those ontheUnion's telegram of May 5 Shortly after thestrike ended, Escriba, who had been injured duringthe strike, brought a doctor's release and a letter ask-sPacificGamble RobinsonCo,174 NLRB 541 (1969), affd 438 F 2d 112(CA 9 1971) is not applicable inasmuch as LeMeur had already quit andthe Employer awaited word of reconsiderationby LeMeurThat the Em-ployer didnot believe LeMeur to have reconsidered is evidenced by thefacts recited above 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDmg for work to the Employer Thereafter, accordingtoEscriba, he spoke to Thomas and Van Pelt onvarious occasions about returning to work and wastold that things were slow Thomas testified that, al-though he did not recall conversations with Escribaoccurring shortly after the strike, there may havebeen such Van Pelt affirmed that Escriba had cometo the Employer about 6 a in, 1 week to 10 days afterthe strike, and on another occasion, and asked ifthere was any work Van Pelt told him that the peo-ple who had been working for the Employer weresitting, and there was no extra workIn early June, Escriba began working for anothercompany Thereafter, according to Escriba, he toldVan Pelt that, although he was working elsewhere, hestillwanted to return to the Employer, and he askedVan Pelt to let him know if they had any work VanPelt told him they did not have any work 6 Thomastestified that Escriba told him he was working else-where, but that he would like to come back to theEmployer if steady work were available Thomas toldEscriba he had better stay where he was Escriba tes-tified that he intended to return to the Employer ifwork were available, and he did not condition hisreturn on a guarantee of 40 hours per week as heknew from past employment that such was impossi-ble I find, in all the circumstances, and based uponthe demeanor of the witnesses and the logical thrustof their testimony, that Escriba did not condition hisreturn to work on any guaranteed number of hoursKevin McGuire, herein called McGuire, partici-pated in the strike, and his name appeared on theUnion's May 5 telegram, and he testified that he hadmany conversations with Van Pelt and one conversa-tion with Thomas after the end of the strike regard-ing returning to work In all of his conversations withVan Pelt, McGuire asked if work were available forhim, and Van Pelt replied that there was none'McGuire testified that, in his conversation withThomas, he asked for his job back and was told thathis position (as a carpenter's helper) had been filledWhen McGuire asked if there were any chance ofcoming back as a laborer, Thomas told him to checkwith Van Pelt Thomas, on the other hand, testifiedthat, when he told McGuire there was no work for acarpenter's helper,McGuire stated that he did notwant that kind of employment but wanted to be atruckdriver and was willing to work for nothing forthe experience Thomas declined such an offerIt is clear that Van Pelt regarded McGuire's laterconversations with him as requests for employment'This conversation is substantially corroborated by Van Pelt7Although Van Pelts version differs from McGuire s in regard to thenumber and the time of the conversations, Van Pelt substantially corrobo-ratesMcGuireas a carpenter's helper, as Van Pelt testified that Mc-Guire had been working as a carpenter's helper, andthe Employer had nothing going in that position atthe time of the requests In light of the fact that Mc-Guire apparently sought employment from Van Peltsimilar to that which he had held prior to the strike, Ifind that McGuire did not condition his return towork on obtaining a different job classificationMc-Guire did not have employment between the end ofthe strike and the date of the electionWalter Baker, herein called Baker, participated inthe strike, and his name appeared on the Union'stelegram of May 5 Baker testified that, after thestrike ended, he had two conversations with Thomasand two with Van Pelt in which he asked for workbut was told that no work was available Thomastestified that he told Baker in each conversation thatBaker should appear at the Employer's premises at 6a in and take his chances on being dispatched VanPelt testified that he told Baker on one occasion thatthe Employer already had people they were not us-ing, but he could not tell if there would be work thenext day and that Baker should report in the morn-ingOn the second occasion, Van Pelt told Bakerthat there was not enough work to require additionalemployees and he had no way of telling when hemight need more people Van Pelt further testifiedthat he would have dispatched Baker if Baker hadcome in to work and no regular employees wereavailable Baker held only sporadic employment be-tween the end of the strike and the date of the elec-tionVerlyn Mettler, herein called Mettler, participatedin the strike, and his name also appeared on theUnion's telegram of May 5 Mettler testified that, af-ter the strike, he had two or three telephone conver-sations with Thomas in which he expressed a desireto return to work, to which Thomas replied that workwas slow and Thomas would call Mettler when workwas availableMettler also testified that he went tothe Employer twice after the strike about 6 a in and,looking at the board, found that work was slow anddid not stay Mettler stated that he also spoke to VanPelt sometime after the strike and asked if there wereany work, to which Van Pelt replied there was noneThomas denied having any conversations with Mett-ler after the end of the strike Van Pelt testified that,several days after the strike, Mettler appeared about6 to 7 a in and asked if there were anything new, towhich Van Pelt replied that the same situation ex-isted-no work was availableMettler was unem-ployed from the end of the strike until the date of theelectionJeff Pasquariello, herein called Pasquariello, par-ticipated in the strike, and his name appeared on the JOHN A THOMAS CRANE & TRUCKING COUnion's telegram of May 5 Pasquariello last workedfor the Employer on January 9, when he received anindustrial injury Pasquariello was released for workby the doctor on March 10, at which time he joinedthe picket line On that same date, while on the pick-et line, Pasquariello was struck by a car driven byThomas Pasquariello received a release from hisdoctor from that injury sometime in mid-May Short-ly after the strike, Pasquariello saw Thomas awayfrom the Employer and asked if there were any workThomas told Pasquariello to go to the Employer andfillout an application, and asked if Pasquariello hada doctor's release According to Pasquariello, he thentook a doctor's release to Thomas,' and told Thomasthat he was available for work, to which Thomas re-plied that work was slow, but Pasquariello would benotified when there was anything Thomas deniesthat such a conversation occurred 9 Pasquariello hadno conversations with Van Pelt Pasquariello re-ceived employment at another company about theend of June and worked there through the date of theelectionThere is no evidence that Pasquariello wasdenied work based on his injury or failure to providedoctors' releasesThomas testified that Pasquariello was asked to fillout a new application in order to bring the Employerup to date on new personnel information Otherstrikerswho did return to work also filled out newemployment applicationsNone of the above employees was ever told that hewas terminated or that he would not be consideredfor work Nor did any express any disinterest in re-turning to workIt is well established that an economic striker ispresumed to continue in that status, and is, therefore,eligible to vote under Section 9(c)(3), and "[t]o rebutthe presumption, the party challenging his vote mustaffirmatively show by objective evidence that he hasabandoned his interest in his struck job "Pacific Tileand Porcelain Company,137NLRB 1358,Roylyn,Inc,178 NLRB 197 10 Evidence that the striker ob-tained more remunerative employment in a perma-nent job elsewhere is not sufficient to rebut the pre-sumption of eligibilityPacificTile, supra,Roylyn,Inc, supraAlthough the Employer contends that'Beckman testified that only the March 10 doctor's release was given toher9I credit Pasquariello's testimony to the effect that he notified the Em-plo^er he was available for work1Although the ballots of these strikers were challenged by the BoardAgent,it isthe Employers contention that they are not eligible voters217these economic strikers' failure to report to theEmployer's premises each morning at 6 a in evi-denced a lack of interest in the struck job, tanta-mount to abandonment of the job, and they shouldbe deemed to have voluntarily quit employment,such a contention is without merit in view of theslowness of work and Van Pelt's statements to thestriking employees that no work was available forthemVan Pelt testified, regarding various of theabove strikers, that they would have been dispatchedhad work been available and no regular employeesavailable to perform it There is no evidence thatsuch a situation ever existed between May 5 and thedate of the election, or that any of the above strikerswould have been dispatched had he reported to theEmployer's premises every morning at 6 am TheBoard has held that strikes frequently affect produc-tion and the number of jobs, and a striker's right to ajob cannot depend upon job availability as of themoment he applies for reinstatement, but his employ-ee status continues until he has obtained "other regu-lar and substantially equivalent employment "GlobeMolding Plastics,200 NLRB 377, 378 11I therefore find, based on the above and the recordas a whole, my observations of the witnesses' de-meanor, manner of testifying, and the credibility res-olutionsmade herein, that it has not been affirma-tively shown by objective evidence that any of theabove employees had abandoned his interest in hisstruck job the date of the election Accordingly, Ishall recommend to the Board that the challenges tothe ballots of Charles Escriba, Kevin McGuire, Wal-terBaker, Verlyn Mettler, and Jeff Pasquariello beoverruled and that their ballots be opened and count-edRecommendationThe undersigned, having made the above findingsand conclusions based upon the entire record andher observations of the witnesses, hereby recom-mends to the Board that the challenges to the ballotsof Charles Escriba, Kevin McGuire, Walter Baker,VerlynMettler, and Jeff Pasquariello be overruledand the challenges to the ballots of E K LeMeurand Fred Duff be sustained 1211 1 find the cases cited by Respondent in this regard to be inappositeinasmuch as they do not involve the eligibility rights of economic strikers12Under the provisions of Section 102 69 of the Boards Rules and Regu-lations exceptions to this report may be filed with the Board in WashingtonD C Exceptions must be received by the Board in Washington b) February3 1976